 Case 1:19-cv-00974-PLM-RSK ECF No. 26 filed 09/30/20 PageID.176 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL J. MODENA,                            )
                           Plaintiff,         )
                                              )      No. 1:19-cv-974
-v-                                           )
                                              )      Honorable Paul L. Maloney
U.S. NATIONAL BANK ASSOCIATION and            )
SELECT PORTFOLIO SERVICING, INC.,             )
                       Defendants.            )
                                              )

                                        JUDGMENT

      In accordance with the opinion entered today (ECF No. 25), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: September 30, 2020                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
